Citation Nr: 0617239	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  91-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from September 1998 to March 
1989 with later periods of active duty for training, the 
final period ending in July 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In a July 1996 
rating decision, in pertinent part, the RO denied service 
connection for irritable bowel syndrome (IBS).  The veteran 
disagreed with that decision and has perfected her appeal on 
that claim, which was included in a remand by the Board in 
June 1998.  


FINDING OF FACT

The competent evidence does not demonstrate that the 
veteran's IBS is related to service or that it was caused or 
chronically worsened by a service-connected disability.  


CONCLUSION OF LAW

IBS was not incurred in or aggravated by active service, nor 
is it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In letters dated in March 
2002 and February 2004, the veteran was notified of the 
information and evidence needed to substantiate and complete 
her claim, of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  The March 2002 letter 
advised the veteran that she could return a signed statement 
if she had no additional medical evidence to provide, and the 
February 2004 letter advised the veteran to let VA know if 
there is evidence or information that she thought would help 
support her claim.  

It is noted that the original rating decision on appeal was 
in July 1996.  Notice fully compliant with the provisions of 
the VCAA was not provided to the veteran until years later.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying her claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices.  Further, the veteran has not alleged prejudicial 
error that had an affect on the essential fairness of the 
July 1996 adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (reversed on other grounds 444 F.3d 1328 
(Fed. Cir. 2006)).  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
RO has obtained all available medical records identified by 
the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  Opinions from VA physicians to address 
the question at issue have been obtained.  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Background and analysis

The veteran is seeking service connection for IBS, which she 
contends is related to her active service.  

The veteran's service medical records show that in September 
1988 she complained of constipation of four days duration.  
There was no treatment at that time, and the remaining 
service medical records include no complaint, finding or 
diagnosis related to the bowel or any other part of the 
digestive tract.  Further, at a VA examination in June 1989, 
the physician evaluated the veteran's digestive system as 
normal.  

When she filed her service connection claim in April 1994, 
the veteran supplied a list of prescriptions including 
prescriptions for laxatives starting in October 1990.  

When the veteran was hospitalized by VA in August 1992 
because of exacerbation of low back pain associated with an 
in-service thoracolumbar injury, she was noted to have a 
history of IBS, which was then in remission.  The June 1993 
report of a medical evaluation board shows that review of 
systems included IBS and an internal medicine consultation 
was planned.  In an addendum dated in September 1993, it was 
noted that internal medicine findings had included IBS for 
which the veteran was prescribed Metamucil.  The final 
diagnoses in September 1993 included stable IBS treated.  
Further, at a VA examination in January 1995, the physician 
noted that when questioned about IBS, the veteran stated that 
this was a matter of chronic constipation, and she also 
complained of chronic gas.  After examination, the diagnoses 
included IBS previously diagnosed, manifested by chronic 
constipation for which the veteran took Metamucil or Senokot 
tablets for relief.  

The veteran has submitted no medical evidence that supports 
her contention that service connection should be granted, and 
the preponderance of the evidence is against the claim.  In 
this regard, the Board notes that at a VA orthopedic 
examination in March 1997, the physician diagnosed the 
veteran as having chronic lumbar strain secondary to 
compression fracture of L1, which occurred in service, 
chronic cervical strain syndrome, and carpal tunnel syndrome.  
He stated that it was his opinion that the spinal problems 
had no direct causative nature with the veteran's IBS.  He 
also said that if the veteran were on any anti-inflammatory 
medication, this could aggravate the gastrointestinal tract, 
but he said that he could not determine whether the veteran 
was on such medication.  

The veteran was examined on the same date in March 1997 by a 
VA neurologist who stated that he thought the veteran's IBS 
was due to nervous tension problems, and he did not think it 
was connected with any kind of medication she was taking.  
After examination, his final impression included the 
statement that the veteran has constipation with IBS related 
to stress, and not related to medications.  

In the report of a June 1999 VA examination for digestive 
conditions, the physician reviewed the record pertaining to 
the veteran's IBS, and after examination of the veteran and 
review of the record, he diagnosed the veteran as having IBS 
manifested by chronic constipation, some abdominal cramping, 
and excessive flatus.  He said that it was impossible for him 
to state specifically that the veteran's IBS was due to her 
military service.  

Finally, at a VA examination in June 2004, the veteran 
reported that she was constipated most of the time, and the 
diagnosis after examination was history of IBS.  The examiner 
reviewed the record, including the veteran's service medical 
records.  In response to a request for an opinion, in a July 
2004 addendum he stated that it was not clearly noted that 
the veteran had any IBS in service, but rather started having 
problems in the early 1990s and so her IBS was less likely 
than not related to service.  

While one VA physician has said that if certain medications 
were used to treat service-connected orthopedic disabilities 
they could "could" aggravate the gastrointestinal tract, he 
did not specifically address the relationship of any such 
medication to IBS, and another physician at a VA neurology 
examination conducted on the same date time opined that the 
veteran's IBS is related to stress, not to any medication.  
As the former opinion is non-specific as to IBS, the Board 
gives greater weight to the latter opinion, which relates the 
IBS to nervous tension.  The Board acknowledges that since 
that time service connection has been granted for pain 
disorder associated with psychological factors, but neither 
the physician at the VA neurology examination, nor any other 
medical professional, has indicated that the pain disorder or 
any other service-connected disability caused or chronically 
worsened the veteran's IBS.  

Further, no medical or other competent evidence has been 
presented that links the veteran's IBS to her active service 
or any incident of service.  The only medical opinion in this 
regard is the July 2004 medical opinion, which is squarely 
against the claim.  The Board is left with the veteran's own 
opinion that her IBS is related to service.  The record does 
not show, nor does the veteran contend, that she has 
specialized education, training, or experience that would 
qualify her to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and her opinion that her IBS 
is related to service or any service-connected disability is 
therefore entitled to no weight of probative value.  See, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this regard, 
the Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In view of the foregoing, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection IBS, and the benefit of the doubt doctrine 
is not for application in this case.  See 38 U.S.C.A. § 5107; 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
Board therefore concludes that the veteran's IBS was not 
incurred in or aggravated by active service, nor is it 
proximately due or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.310(a).  




ORDER

Service connection for irritable bowel syndrome is denied.  


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


